NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                        AUG 3 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 NAPOLEON HERNANDEZ GALLARDO,                       No.      14-72417

                   Petitioner,                      Agency No. A094-313-498

    v.
                                                    MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                   Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                                 Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

         Napoleon Hernandez Gallardo, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). Our jurisdiction is governed by 8 U.S.C. §1252. We review for

substantial evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d
1182, 1184-85 (9th Cir. 2006). We deny in part and dismiss in part the petition

for review.

      Hernandez Gallardo claims he suffered past persecution and fears future

persecution based on his father’s former political activities. We do not address

Hernandez Gallardo’s claim that he is a member of a cognizable social group

because he never presented it to the agency. See Barron v. Ashcroft, 358 F.3d
674, 678 (9th Cir. 2004) (court lacks jurisdiction to review claims not raised to the

agency).

      Substantial evidence supports the BIA’s conclusion that, even if Hernandez

Gallardo was credible, he failed to establish he suffered past persecution. See

Hoxha v. Ashcroft, 319 F.3d 1179, 1182 (9th Cir. 2003) (unfulfilled threats

constituted harassment rather than persecution); see Wakkary v. Holder, 558 F.3d
1049, 1060 (9th Cir. 2009) (petitioner did not establish harm to associates was part

of ‘a pattern of persecution closely tied to’ petitioner) (citation omitted).

Substantial evidence also supports the BIA’s conclusion that Hernandez Gallardo

failed to establish a well-founded fear of future persecution in El Salvador. See

                                           2                                    14-72417
Santos-Lemus v. Mukasey, 542 F.3d 738, 743-44 (9th Cir. 2008) (family members

remaining unharmed undermined applicant’s well-founded fear of persecution

based on family membership), abrogated on other grounds by Henriquez-Rivas v.

Holder, 707 F.3d 1081, 1093 (9th Cir. 2013) (en banc). Thus, Hernandez

Gallardo’s asylum claim fails.

      Because Hernandez Gallardo failed to establish eligibility for asylum, his

withholding of removal claim necessarily fails. See Zehatye, 453 F.3d at 1190.

      Finally, substantial evidence also supports the BIA’s denial of CAT relief

because Hernandez Gallardo failed to show it is more likely than not that he would

be tortured by the government of El Salvador, or with its consent or acquiescence.

See Garcia-Milian v. Holder, 755 F.3d 1026, 1034-35 (9th Cir. 2014).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                  14-72417